DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the limitation “the gas spring piston…to engage the damper” in claim 1 (under item v) was not in the original specification.  The origin specification talks about the piston moving the pivot arm and the pivot arm engage the damper.  Therefore the piston does not engage the damper.  
Appropriate correction is required.

Claim Objections
Claim 1 are objected to because of the following informalities:  
1. In claim 1, examiner recommend changing items iv and v into a separate paragraph and move up an indentation because those items are for describing how the system works and they are not structures to be included in the damper actuator assembly.  
2. In claim 1 lines 15-16, examiner recommend amending the limitations to “a gas spring piston extending from the fan assembly to the at least one pivot arm, …”
3. In claim 1, both “raised open position” and “open position” are used in plural places to describe the open position of the one or more dampers.  Examiner recommend applicant to amend those limitations to make it consistent (either use “raised open position” or “open position” for all those limitations).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the damper" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the one or more dampers”.  Also subsequent limitations in the rest of claim tree require the same change.
Claim 1 recites “the pivot arm” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one pivot arm”.  Also subsequent limitations in the rest of claim tree require the same change.
Claim 1 recites “the mechanical fusible link…configured to break” in lines 19-20.  Claim 1 also recites “in response to the mechanical fusible link failing” in line 21.  It’s not clear if “break” is the same condition as “failing” (or “fail”).  For example, does “failing” mean the link does not moving while not breaking?  Examiner recommend applicant to change “failing” to “breaking”.
the gas spring piston is configured…to engage the damper and raise the damper” in lines 21-23.  However claim 1 also recites “pivot arm raises and engage the damper to move the damper to the raised open position” in last 2 lines.  These two different paragraphs describe different mechanisms to raise the damper.  Therefore it’s unclear what structure actually moves or raises the damper.  Examiner recommend applicant to clarify the limitations to reflect what the specification discloses. (Noted: from the specification, it looks like the gas spring piston moves the pivot arm and the pivot arm moves the damper, while the gas spring piston does not actual engage the damper.)
Claim 1 recites “in response to an electricity failure or the motor failing and the mechanical fusible link breaking, the pivot arm raises…” in last paragraph.  It’s not clear if the limitation means either “an electricity failure” or “a combination of the motor failure and fusible link breaking” will cause the pivot arm to raise.  Or does it mean either “a combination of an electricity failure and fusible link breaking” or “a combination of the motor failure and fusible link breaking”.  Examiner recommend applicant to amend this limitation by deleting “an electricity failure or the motor failing and”.  Another option for applicant is to change this limitation to “in response to A) a combination of an electricity failure and fusible link breaking, or B) a combination of the motor failure and fusible link breaking”.
Claim 10 recites “the pivot arm” in line 8. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one pivot arm”.  Also subsequent limitations in the rest of claim tree (other than line 13 of claim 10) require the same change.
the pivot arm” in line 13. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “respective pivot arm”.  
Claim 10 recites “…, this enables the actuator to move the pivot arm from the general horizontal position to a raised position where the pivot arm engages the overlying damper and raises the same” in last 3 lines.  It is unclear what “this” refers to and what “the same” refers to in this paragraph.  Examiner recommend applicant to amend this limitation to “…, the actuator moves the at least one pivot arm from the general horizontal position to the raise position where each of the at least one pivot arm engages and raises the respective overlying damper.”
Claim 11 recites “the exhaust fan of claim 10 including a pair of pivot arms with each pivot arm”.  It is unclear if “a pair of pivot arms” in claim 11 is included in “at least one pivot arm” in claim 10.  Also, since claim 10 recites “at least one pivot arm” (which could mean three or more).  It’s not clear if the word “each” in claim 11 refers back to “a pair of pivot arms” in claim 11, or does it refer to “at least one pivot arm” of claim 10.  Examiner recommend applicant to amend claim 11 to “the exhaust fan of claim 10, wherein the at least one pivot arm including a pair of pivot arms, wherein each of the pair of pivot arms being connected to a separate actuator”.
Claim 12 recites “the two pivot arms” in line 1. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the pair of pivot arms”.
Claim 16 recites “the pivot arm” in line 6. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the at least one pivot arm”.  Also subsequent limitations in the rest of claim tree require the same change.
Claim 16 recites “the horizontal position” in line 14. There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the generally horizontal position”.  
Claim 17 recites “The method of claim 16 including positioning two pivot arms underneath the damper and connecting a gas spring piston to each pivot arm”.  It is unclear if “two pivot arms” of claim 17 included in “at least one pivot arm of claim 16.  It is also unclear if “a gas spring piston” of 17 the same structure as “a gas spring piston” of claim 16.  Examiner recommend applicant to amend claim 17 to “The method of claim 16, wherein the at least one pivot arm includes two pivot arms, and the method further comprising connecting the gas spring piston to one of the two pivot arms and an another gas spring piston to the other of the two pivot arms.”

Allowable Subject Matter
Claims 1, 10 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art was DE202005010625.  DE202005010625 teaches gas spring piston directed connected to the damper, and the system does not include any pivot arm to move the damper.  Adding a pivot arm to the system would teach away from DE202005010625 because it intended to have the gas spring piston directly connected to the damper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.